Citation Nr: 0904105	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a schedular rating higher than 10 percent 
for a low back disability from May 28, 2003 to August 12, 
2004.

2.  Entitlement to a schedular rating higher than 40 percent 
for the low back disability since May 1, 2005.

3.  Entitlement to an extraschedular rating for a low back 
disability since May 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Air Force from 
November 1964 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which 
increased the rating for the veteran's low back disability 
from 0 percent (i.e., noncompensable) to 10 percent effective 
from the date of filing, May 28, 2003.  During the pendency 
of the appeal for an even higher rating, the RO granted a 
temporary 100 percent rating from August 13, 2004 to April 
30, 2005, to compensate the veteran for his 
convalescence following low back surgery.  See 38 C.F.R. 
§ 4.30 ("paragraph 30").  Effective May 1, 2005, upon 
termination of his temporary total rating, the RO assigned a 
40 percent rating.  He has continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a veteran is presumed to seeking the highest possible 
rating unless he expressly indicates otherwise).

The decision below addresses the veteran's claims for 
schedular ratings higher than 10 and 40 percent for his low 
back disability, for the respective periods indicated.  

The ancillary issue of whether the veteran is entitled to a 
higher rating for his low back disability on an extra-
schedular basis under the provisions of 38 C.F.R. § 3.321(b) 
(1) for the period from May 1, 2005 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Between May 28, 2003 and August 12, 2004, the veteran's 
degenerative spondylolisthesis of the L5-S1 vertebrae was 
manifested by pain on terminal ranges of motion, i.e., more 
than 90 degrees flexion, more than 15 degrees extension, more 
than 20 degrees left lateral flexion, more than 60 degrees 
left rotation, and more than 80 degrees right rotation with 
radiating pain down the back part of the left leg. 

2.  Affording the veteran the benefit of the doubt, there is 
evidence of compression of the left L5 nerve with radicular 
pain but without additional neurologic disability prior to 
August 12, 2004.

3.  Since May 1, 2005, the veteran's low back disability, 
status post lumbar interbody fusion of the L5-S1 vertebrae, 
is manifested by painful motion, motion in all directions 
limited to 5 degrees (no ankylosis), muscle spasms and 
fatigability.

4.  Since May 1, 2005, there is evidence of mild incomplete 
paralysis of the sciatic nerve manifested by a slight 
decrease in strength and a mild positive Lashgue sign on the 
right lower extremity with reflexes and sensation were normal 
and an MRI report which revealed central disc protrusion and 
scar tissue adjacent to the L5 nerve root.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent are not 
met for the veteran's low back disability from May 28, 2003 
to August 12, 2004.  38 U.S.C.A. § 1155 (West 2005); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5237, 5243 
(2008).

2.  The criteria are met for a separate 10 percent rating for 
findings equivalent to mild, incomplete paralysis of the left 
sciatic nerve from May 28, 2003 to August 13, 2004.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
4.124, Diagnostic Codes 5237, 8520 (2008).

3.  The criteria for a rating in excess of 40 percent are not 
met for the veteran's low back disability since May 1, 2005.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5237, 5243 (2008).

4.  The criteria are met for a separate initial 10 percent 
rating for findings equivalent to mild, incomplete paralysis 
of the right sciatic nerve since May 1, 2005.  38 U.S.C.A. § 
1155 (West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 4.124, 
Diagnostic Codes 5237, 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in July 2003, prior to initially adjudicating his 
claim in August 2003.  The letter informed him of the 
evidence required to substantiate his increased-rating claim 
as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  He more recently was sent 
another letter in March 2006, prior to the readjudication of 
the claim in the May 2006 statement of the case, which 
complied with the Dingess requirements, as it gave him notice 
of the disability rating and effective date elements of his 
claims.  

The Board realizes the VCAA letter sent to the veteran in 
July 2003 does not meet all of the requirements of Vazquez-
Flores, creating a presumption of prejudice.  In this regard, 
the July 2003 letter notified the veteran that medical or lay 
evidence must show a worsening or increase in severity of his 
low back disability, but did not ask him about the effect 
that such worsening or increase has on his employment and 
daily life.  Nevertheless, this, too, is nonprejudicial.

To overcome the presumption of prejudice associated with a 
notice error, VA must establish that the purpose of the 
notice was not frustrated.  Sanders, 487 F.3d. at 889; see 
also Mlechick v. Mansfield, 503 F.3d 1340, 1346 
(Fed.Cir.2007) (noting that notice error is nonprejudicial if 
the "fundamental fairness of the adjudication" is not 
affected).  Here, by corresponding with VA the veteran has 
demonstrated actual knowledge of the relevant VA laws and 
regulations and what evidence must be submitted to 
substantiate his increased-rating claims.  In connection with 
his current claim he submitted statements, which included 
detailed descriptions of how his low back condition affected 
his employment and his activities of daily life.  He is also 
represented by an accredited veteran's service organization, 
The American Legion, which presumably is knowledgeable of the 
relevant VA laws and regulations and competent to assist him.  
So the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained Social Security 
Administration records and all other relevant medical records 
he identified.  In addition, he was examined for VA 
compensation purposes in August 2003, January 2005, and 
August 2005.  These examination reports are adequate for 
rating purposes as they contains the required information to 
properly assess the severity of his low back condition.  
38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

The veteran testified in his July 2006 hearing that his 
condition had worsened because his pain had increased since 
his most recent VA examination in August 2005; however, the 
medical evidence does not show worsening since the most 
recent VA examination.  VA treatment records in 2007 and 2008 
do not show complaints of low back pain, rather they address 
neck pain.  In addition, a December 2006 VA treatment record 
assessed the veteran's low back disability after the veteran 
was knocked to the ground while playing football and then 
experienced back pain.  The assessment, which included a 
radiology report which showed no acute changes since June 
2006, noted that the veteran denied incontinence, motor 
symptoms, or paresthesias, and just wanted to be sure his 
hardware had not been dislodged.  While he had markedly 
limited forward bending, his motor power was 5/5 throughout 
and his deep tendon reflexes were 2+ and equal.  His straight 
leg raising was also negative bilaterally.  For these 
reasons, the Board finds no basis to remand the veteran's 
claim for another examination.  



II. Merits of the Claims

The veteran was granted service connection for a low back 
disorder upon his discharge from service in November 1968, 
and he was assigned a noncompensable evaluation since 1970.  
In May 2003, the veteran filed for an increase in his 
disability rating.  The RO increased the rating to 10 percent 
effective from the date of filing, May 28, 2003.  The veteran 
appealed this rating.  During the pendency of the appeal, the 
veteran was granted a temporary 100 percent rating for his 
back surgery and convalescence from August 13, 2004 to May 1, 
2005.  At the end of his convalescence, the RO assessed his 
disability rating at 40 percent.  The veteran also appealed 
the assignment of the 40 percent disability rating.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b) (2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o) (2) (2008).  

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
(IVDS) Based on Incapacitating Episodes, a 10 percent rating 
requires incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
12 months; a 20 percent rating requires incapacitating 
episodes of at least two weeks but less than four weeks; and 
a 40 percent rating requires incapacitating episodes of at 
least four weeks but less than six weeks.  See Note to 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned if evidence shows forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating if the evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating if the evidence shows unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  See also 38 C.F.R. § 4.71a, DCs 5235-5243, Note 
(5) (indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension. . . .).

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).


A.  Low Back Disability Rating from May 28, 2003 to August 
12, 2004

For the time period between May 28, 2003, and August 12, 
2004, the Board finds no basis to assign a disability rating 
higher than 10 percent under the "incapacitating episodes" 
criteria of Diagnostic Code 5243.  During the August 2003 VA 
examination, the veteran stated that he had constant back 
pain but that he had not had any flare-ups requiring bedrest 
in the last year.  There is also no record of a doctor 
prescribing him bedrest for his low back disability during 
this time period.  Without flare-ups and prescribed bedrest, 
the veteran is not entitled to a rating higher than 10 
percent under the criteria for incapacitating episodes.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the veteran's low back disability result in a higher 
combined evaluation.  Applying these criteria to the facts of 
this case, the Board finds that the evidence does not support 
an increased rating for the veteran's orthopedic 
manifestations.  Affording the veteran the benefit of the 
doubt, the evidence does, however, provide for an additional 
10 percent rating for associated neurological manifestations.  

The veteran does not meet any of the criteria for the next 
higher, 20 percent, rating for limitation of motion of the 
lumbar spine.  Forward flexion of the thoracolumbar spine was 
assessed at 85 to 90 degrees in his 2003 VA examination, well 
in excess of the 60 degree criteria provided for a 20 percent 
rating.  Likewise, the combined range of motion of the 
thoracolumbar spine was 200 degrees (range of motion without 
severe pain: 85 degrees flexion, 15 degrees extension, 20 
degrees lateral flexion (assuming symmetry between the right 
and the recorded value on the left), and 30 degrees rotation 
on each side).  This 200 degrees is far in excess of the 120 
degrees noted for a 20 percent evaluation.  See, too, 
38 C.F.R. § 4.71a, Plate V (listing the normal range of 
motion in each of the directions tested).  In addition, the 
examiner noted normal gait.  

With regard to functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine, the 
examiner noted severe pain on range of motion only in excess 
of those ranges noted above.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The veteran had left lumbosacral tenderness but no 
sciatic notch tenderness.  He told the examiner that he could 
walk an "unlimited" distance and that he could perform his 
job as a machine operator in a steel mill, but he experienced 
pain.  He reported increased pain with standing or activity.  
The examiner specifically stated that, while it was 
"conceivable" that pain could further limit the veteran's 
function after he had been on his feet all day, he could not 
determine with any degree of medical certainty any further 
limitation of function in terms of additional limitation of 
motion.  For these reasons, a rating in excess of 10 percent 
for orthopedic manifestations of the veteran's low back 
disability is not warranted.

With respect to neurological manifestations, the Board finds 
that a separate 10 percent rating is warranted.  During the 
August 2003 VA examination the veteran complained that the 
pain in his low back radiated into his left lower extremity.  
While the VA examiner found normal strength, reflexes and 
sensation in the lower extremities, a May 2004 MRI report 
indicated that the veteran had possible compression of the 
left L5 nerve root.  Pre-surgical assessment in July 2004 
noted an L5 radicular component to the veteran's back pain 
based on the MRI results, although clinical neurological 
assessment at that time did not reveal any abnormalities.  

Affording the veteran the benefit of the doubt, the Board 
will grant a separate 10 percent rating for his neurological 
symptoms under Diagnostic Code 8520.  As there is no evidence 
of loss of strength, reflexes or sensation, the veteran would 
not be entitled to a higher 20 percent rating for moderate, 
incomplete paralysis of the sciatic nerve.

For these reasons and bases, the Board finds that the 
evidence does not support a rating in excess of 10 percent 
for the orthopedic aspects of the veteran's low back 
disability from May 28, 2003 to August 12, 2004; however, the 
evidence does support a separate 10 percent rating for the 
associated radiculopathy into the left lower extremity.  



B.  Low Back Disability Rating for the time period since May 
1, 2005

For the time period since the veteran's back surgery and 
convalescence, May 1, 2005, with respect to incapacitating 
episodes, the Board finds no basis to assign a higher 
disability rating.  During the August 2005 VA examination the 
veteran stated that he had been prescribed bedrest for the 
months of August through December 2004 following his surgery.  
He stated that since his convalescence he had constant and 
severe pain in his low back and daily flare-ups which caused 
him to take medication and lay down to relieve the pain.  
However, there is no record of a doctor prescribing him 
bedrest for his low back disability since May 1, 2005.  
Without prescribed bedrest, the veteran is not entitled to a 
higher rating under the criteria for incapacitating episodes.  
Therefore, these criteria do not provide a rating higher than 
40 percent.  

As to separate ratings for the orthopedic and neurologic 
manifestations of the veteran's low back disability since May 
1, 2005, the Board finds that the evidence does not support a 
rating in excess of 40 percent for the veteran's orthopedic 
manifestations; however, a separate 10 percent rating for 
associated neurological manifestations is warranted.  

A 40 percent rating is the maximum schedular rating under the 
regulations for limitation of motion of the lumbar spine 
absent ankylosis, which has not been demonstrated in this 
case.  For example, the August 2005 VA examination report 
shows range of motion, albeit limited, of the thoracolumbar 
spine with forward flexion, extension, bilateral flexion, and 
bilateral rotation of 5 degrees, for a combined range of 
motion of 30 degrees.  Where the veteran is in receipt of the 
maximum evaluation due to limitation of motion, as here, 38 
C.F.R. §§ 4.40 and 4.45 are not for application.  Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).  

With respect to neurological manifestations, the Board finds 
that a separate rating is warranted.  During the August 2005 
VA examination the veteran complained that the pain in his 
low back radiated into his right lower extremity.  The VA 
examiner found a slight decrease in strength and a mild 
positive Lasegue's sign on the right lower extremity; 
although his reflexes and sensation were normal.  An April 
2005 MRI detected central disc protrusion and scar tissue 
adjacent to the L5 nerve root.  These findings are sufficient 
to show radiculopathy in his lower extremities warranting a 
separate 10 percent rating.  As the strength limitation was 
slight and there was no sensation or reflex abnormalities, 
the higher 20 percent rating is not warranted.


ORDER

A rating in excess of 10 percent is denied for orthopedic 
manifestations of the veteran's low back disability from May 
28, 2003 to August 12, 2004.

A separate 10 percent rating is granted for the associated 
radiculopathy of the left leg from May 28, 2003 to August 12, 
2004, subject to the laws and regulations governing the 
payment of VA compensation.

A rating in excess of 40 percent is denied for orthopedic 
manifestations of the veteran's low back disability since May 
1, 2005.

A separate 10 percent rating is granted for the associated 
radiculopathy, mild incomplete paralysis of the right sciatic 
nerve since May 1, 2005, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, irrespective of whether the veteran raised them, 
including 38 C.F.R. § 3.321(b)(1), which governs extra-
schedular ratings.  Thus far, there are clinical findings of 
record providing some insight into the veteran's capacity for 
gainful employment, in relation to his service-connected 
disabilities, though without necessarily resolving this 
issue.

At the August 2005 VA examination, the veteran stated that he 
was unemployed due to the restrictions his physician had 
placed on his activities since his back surgery in August 
2004.  A July 2005 letter from J.A.W, M.D. states that the 
veteran "is clear to return to work.  He should be in an 
environment that limits repeated bending and twisting at the 
waist."  The veteran claims he was unable to return to his 
former position due to these limitations.

The Board is precluded by 38 C.F.R. § 3.321(b) (1) from 
assigning an extra-schedular rating.  Instead, the Board must 
refer any claim that meets the criteria for consideration of 
an extra-schedular rating to the Director of Compensation and 
Pension Service or the Under Secretary for Benefits.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The AMC must send the veteran appropriate notice and advise 
him that, under 38 C.F.R. § 3.321(b), the governing norm in 
consideration of such a claim is that of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Accordingly, this ancillary issue is REMANDED for the 
following development and consideration:

1.  Send the veteran and his 
representative a VCAA notice letter 
informing them that, to obtain greater 
compensation on an extra-schedular basis 
under 38 C.F.R. § 3.321(b) (1), there 
must be exceptional circumstances such as 
marked interference with employment or 
frequent periods of hospitalization to 
render impractical the application of the 
regular rating schedule standards.

2.  Submit this case to the Director of 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).

4.  If any benefit sought on appeal 
remains denied, send the veteran a 
supplemental statement of the case and 
give him time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning this ancillary issue the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This ancillary issue must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


